Title: From Benjamin Franklin to Thomas Digges, 12 July 1779
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir
Passy July 12 1779.
Your Bill on Mr. Grand will be paid. I am much obliged by your kind Letters, and pray you to continue them. I find it an Endless and fruitless Business to consider and give Opinions upon Propositions of Peace, drawn up by Persons who have no authority to treat. I hope You will therefore excuse my Silence on yours. I can at present only thank you.— We are in daily Expectation of important News.
With great Esteem, I am &c.
M Digges.
